DETAILED ACTION
This action is in response to the amendment dated 12/21/2021.  Claims 1, 8-12 and 15-17 are currently amended.  Claims 7, 13, 14 and 20 have been canceled.  Claims 21-23 are newly added.  Presently, claims 1-6, 8-12, 15-19 and 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see lines 1-2 of the second full paragraph on page 6 of the response dated 12/21/2021, with respect to the rejection of claims 17-20 under 35 U.S.C. 112(b) as provided in the Office action dated 9/24/2021 have been fully considered and are persuasive.  It is considered that the amendment to claim 17 overcomes the rejection of claims 17-20 under 35 U.S.C. 112(b) as provided in the Office action dated 9/24/2021.  The rejection of claims 17-20 under 35 U.S.C. 112(b) as provided in the Office action dated 9/24/2021 has been withdrawn. 
Applicant’s arguments, see the third full paragraph on page 6 of the response dated 12/21/2021, with respect to the rejection of claims 1-2, 4-13 and 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann (US 4674537) have been fully considered and are persuasive.  It is considered that the amendment to recite that the valve assembly is an exhaust gas recirculation valve overcomes the rejection of claims 1-2, 4-13 and 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann as provided in the Office action dated 9/24/2021.  The rejections of claims 1-2, 4-13 and 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann as provided in the Office action dated 9/24/2021 have been withdrawn. 
Applicant’s arguments, see the fourth full paragraph on page 6 of the response dated 12/21/2021, with respect to the rejection of claims 1-3 and 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Breed et al. (US 6899134) have been fully considered and are persuasive.  It is considered that the amendment to recite that the valve assembly is an exhaust gas recirculation valve overcomes the rejection of claims 1-3 and 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Breed et al. as provided in the Office action dated 9/24/2021.  The rejections of claims 1-3 and 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Breed et al. as provided in the Office action dated 9/24/2021 have been withdrawn. 

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant argues the rejections of claims 1-2, 5, 6, 8-12 and 14-19 under 35 U.S.C. 102(a)(1) as being anticipated by Perr et al. (US 8720423) in the second full paragraph on page 7 of the response dated 12/21/2021.  Applicant argues that the Perr et al. reference does not disclose or suggest “a slider mechanism coupled to the movable device that is configured to move the movable device from the first position to the second position when manually actuated”.  However, it is noted that the features upon which applicant relies (i.e., manually actuated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is considered that the slider mechanism (304, 306 interact with the gear 302) coupled to the movable device (coupled to plates 202 and 204) is configured to move the movable device from a first position (considered the position in which the apertures of the plates 202, 204 align with the apertures of the plates 206, 406) to a second position (considered the position in which the apertures of the plates 202, 204 are not aligned with the apertures of the plates 206, 406) responsive to being actuated (see at least paragraph [0015] for the actuator 210 operating the rotors 202, 204 to control the flow of fluid; alternatively, the rotors 202, 204 may be actuated in any known manner in the art (paragraph [0015], lines 8-11).
Therefore, applicant’s arguments are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Information Disclosure Statement
The information disclosure statement filed 12/21/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 6/29/2020.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the movable device is configured to move laterally from an opened position to a closed position” (claim 3) and “wherein the slider mechanism includes stop elements to prevent rotation of the movable device past at least one of the first position or second position” (claims 21-23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-6, 9, 10, 12, 18, 19, 21 and 23 contain the following informalities:  
Claim 2 recites the limitation “The valve assembly” in line 1.  It appears that this limitation should be “The exhaust gas recirculation valve assembly” as supported in claim 1, line 1.  
Claim 3 recites the limitation “The valve assembly” in line 1.  It appears that this limitation should be “The exhaust gas recirculation valve assembly” as supported in claim 1, line 1.  
Claim 4 recites the limitation “The valve assembly” in line 1.  It appears that this limitation should be “The exhaust gas recirculation valve assembly” as supported in claim 1, line 1.  
Claim 5 recites the limitation “The valve assembly” in line 1.  It appears that this limitation should be “The exhaust gas recirculation valve assembly” as supported in claim 1, line 1.  
Claim 6 recites the limitation “The valve assembly” in line 1.  It appears that this limitation should be “The exhaust gas recirculation valve assembly” as supported in claim 1, line 1.  
Claim 9 recites the limitation “the pattern of apertures of the stationary device” in line 2.  It appears that this limitation should be “the pattern of first apertures of the stationary device” as supported in claim 8, lines 2-3.
Claim 9 recites the limitation “the pattern of apertures of the movable device” in lines 2-3.  It appears that this limitation should be “the pattern of second apertures of the movable device” as supported in claim 8, line 4.
Claim 10 recites the limitation “the pattern of apertures of the stationary device” in line 2.  It appears that this limitation should be “the pattern of first apertures of the stationary device” as supported in claim 8, lines 2-3.
Claim 10 recites the limitation “the pattern of apertures of the movable device” in lines 2-3.  It appears that this limitation should be “the pattern of second apertures of the movable device” as supported in claim 8, line 4.
Claim 12 recites the limitation “the pattern of apertures of the movable device” in line 2.  It appears that this limitation should be “the pattern of second apertures of the movable device” as supported in claim 8, line 4.
Claim 18 recites the limitation “The valve assembly” in line 1.  It appears that this limitation should be “The exhaust gas recirculation valve assembly” as supported in claim 17, line 1.  
Claim 19 recites the limitation “The valve assembly” in line 1.  It appears that this limitation should be “The exhaust gas recirculation valve assembly” as supported in claim 17, line 1.  
Claim 21 recites the limitation “The valve assembly” in line 1.  It appears that this limitation should be “The exhaust gas recirculation valve assembly” as supported in claim 1, line 1.  
Claim 23 recites the limitation “The valve assembly” in line 1.  It appears that this limitation should be “The exhaust gas recirculation valve assembly” as supported in claim 17, line 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perr et al. (US 8720423).  
Regarding claim 1, the Perr et al. reference discloses an exhaust gas recirculation valve assembly (106; col. 5, lines 45-50) comprising a stationary device (plates 206 and 406) configured to couple to a fluid conduit (considered at least the flow path through the conduit 104) within the fluid conduit (see figure 1) and having plural opening elements (openings 412 and 408; see at least figure 4) defining a plurality of apertures for passage of a fluid to flow therethrough; a movable device (plates 202 and 204; see figures 2A-2C and figures 5A-5C) having plural closing elements (it is considered that the material between the plurality of openings of the plates 202 and 204 defines a plurality of closing elements wherein the plurality of closing elements cover the openings of the plates 206 and 406 when in the closed position as depicted in figure 2C) corresponding to the apertures, each of the closing elements configured to slide into contact with a corresponding aperture of the apertures to reduce or prevent a flow of the fluid through the corresponding aperture (the plates 202 and 204 are rotatable in order to place the valve into an open orientation as depicted in figure 2A or a closed orientation as depicted in figure 2C), and the closing elements configured to spread a force of the fluid across faces of the closing elements (it is considered that the force of the fluid would contact the surfaces of the plates 202 and 204 which presses the movable plate 202 and 204 toward the stationary plate 206); and a slider mechanism (304, 306 interact with the gear 302) coupled to the movable device (coupled to plates 202 and 204), the slider mechanism is configured to move the movable device from a first position (considered the position in which the apertures of the plates 202, 204 align with the apertures of the plates 206, 406) to a second position (considered the position in which the apertures of the plates 202, 204 are not aligned with the apertures of the plates 206, 406) responsive to being actuated (see at least paragraph [0015] for the actuator 210 operating the rotors 202, 204 to control the flow of fluid; alternatively, the rotors 202, 204 may be actuated in any known manner in the art (paragraph [0015], lines 8-11).
In regards to claim 2, the Perr et al. reference discloses wherein the movable device (movable plates 202 and 204) is configured to rotate from an opened position to a closed position in a single plane (considered the plane of the movable plate 202).
In regards to claim 5, the Perr et al. reference discloses wherein each of the apertures (considered the openings 412 and 408) has an arcuate shape partially extending around a central axis of the stationary device (see figure 4 for the apertures of the plates 412 and 408 being arcuate in shape and extending around a central axis).
In regards to claim 6, the Perr et al. reference discloses wherein each of the apertures (considered the openings 412 and 408) radially extends from a central axis of the stationary device (the apertures 412 and 406 extend in a radial direction away from the central axis; see figure 4).
Regarding claim 8, the Perr et al. reference discloses an exhaust gas recirculation valve (106; col. 5, lines 45-50) comprising a stationary device (plates 206 and 406 are held stationary) configured to engage a conduit (considered at least the flow path through the conduit 104) within the conduit and having a pattern of first apertures (plates 206 and 406 contain the apertures 412 and 408, respectively) for passage of a fluid to flow therethrough; a movable device (plates 202 and 204 are rotatable) having a pattern of second apertures (plates 202 and 204 include apertures between the extensions as depicted in figure 5A) corresponding to the pattern of first apertures of the stationary device (see at least figures 2A-2C), the movable device configured to move from a first position wherein the pattern of second apertures of the movable device correspond with the pattern of first apertures of the stationary device to allow the passage of the fluid through the pattern of first apertures of the stationary device (considered the open position as depicted in figure 2A), to a second position wherein the pattern of second apertures of the movable device correspond with the pattern of first apertures of the stationary device to prevent the passage of the fluid through the pattern of first apertures of the stationary device (considered the closed position as depicted in figure 2C); and a slider mechanism (304, 306 interact with the gear 302) coupled to the movable device (coupled to plates 202 and 204), the slider mechanism is configured to move the movable device from the first position (considered the position in which the apertures of the plates 202, 204 align with the apertures of the plates 206, 406) to the second position (considered the position in which the apertures of the plates 202, 204 are not aligned with the apertures of the plates 206, 406) responsive to being actuated (see at least paragraph [0015] for the actuator 210 operating the rotors 202, 204 to control the flow of fluid; alternatively, the rotors 202, 204 may be actuated in any known manner in the art (paragraph [0015], lines 8-11).
In regards to claim 9, the Perr et al. reference discloses wherein in the first position (the open position as depicted in figure 2A), the pattern of [first] apertures of the stationary device aligns with the pattern of [second] apertures of the moving device (see figure 2A).
In regards to claim 10, the Perr et al. reference discloses wherein the pattern of [first] apertures of the stationary device (apertures 412 and 408 in plates 206 and 406, respectively) is identical to the pattern of [second] apertures of the movable device (see at least figure 5A).
In regards to claim 11, the Perr et al. reference discloses wherein the fluid is a gas (col. 1, lines 5-6).
In regards to claim 12, the Perr et al. reference discloses wherein the pattern of [second] apertures (plates 202 and 204 include apertures between the extensions as depicted in figure 5A) of the movable device (plates 202 and 204) includes apertures that extend radially from a central axis of the movable device (the apertures extend in a radial direction away from the central axis; see figure 5A).
In regards to claim 15, the Perr et al. reference discloses wherein the stationary device and movable device block less than 50% of the fluid flowing through the conduit in the first position (in the open position or a maximum flow-through area is more than 50% of a total flow area of the gaseous stream; col. 4, lines 53-67 and col. 5, lines 36-39), and the stationary device and moveable device block at least 99% of the fluid flowing through the conduit in the second position (in the closed position, the gaseous stream is closed; col. 4, lines 58-59).
In regards to claim 16, the Perr et al. reference discloses wherein when the movable device moves to a third position between the first position and second position, more than 50% of the fluid flowing through the conduit is blocked while less than 99% of the fluid flowing through the conduit is blocked.  It is considered that a position of the assembly between the first position (the open position) and the second position (the closed position) would constitute the third position (at least the position depicted in figure 2B) wherein more than 50% of the fluid flowing through the conduit is blocked (an increase from the less than 50% of the fluid flowing through the conduit being blocked in the maximum flow through-area (or open position)) while less than 99% of the fluid flowing through the conduit is block (a decrease from the more than 99% of the fluid flowing through the conduit being blocked in the second position (or closed position)).
Regarding claim 17, the Perr et al. reference discloses an exhaust gas recirculation valve assembly (106; col. 5, lines 45-50) comprising a stationary device (considered plates 206 and 406) having plural opening elements defining a plurality of apertures (openings 412 and 408; see at least figure 4) disposed about a center axis (considered the axis of rotation of the plates 202 and 204) of the stationary device for passage of a fluid to flow therethrough; a movable device (considered the plates 202 and 204; see figures 2A-2C and figures 5A-5C) having plural first closing elements corresponding to the apertures (it is considered that the material between the plurality of openings of the plates 202 and 204 defines a plurality of closing elements wherein the plurality of first closing elements cover the openings of the plates 206 and 406 when in the closed position as depicted in figure 2C), each closing element configured to align with a corresponding aperture of the apertures of the stationary device in a first position (considered the open position as depicted in figure 2A and figure 8), the stationary device having plural second closing elements disposed between apertures of the stationary device (it is considered that the material between the plurality of openings 412 and 408 of the plates 206 and 406, respectively, defines a plurality of second closing elements), the plural first closing elements of the movable device having a size and a shape to cover the apertures of the stationary device while the movable device is in a second position (considered the closed position as depicted in figure 2C); and a slider mechanism (304, 306 interact with the gear 302) coupled to the movable device (coupled to plates 202 and 204), the slider mechanism configured to move the movable device from the first position (considered the position in which the apertures of the plates 202, 204 align with the apertures of the plates 206, 406) to the second position (considered the position in which the apertures of the plates 202, 204 are not aligned with the apertures of the plates 206, 406) responsive to being actuated (see at least paragraph [0015] for the actuator 210 operating the rotors 202, 204 to control the flow of fluid; alternatively, the rotors 202, 204 may be actuated in any known manner in the art (paragraph [0015], lines 8-11).
In regards to claim 18, the Perr et al. reference discloses wherein the movable device (movable plates 202 and 204) is configured to rotate from the first position to the second position in a single plane (the movable plates 202 and 204 rotates about the center axis and wherein the movable plate 202 defines a plane).
In regards to claim 19, the Perr et al. reference discloses wherein the apertures (412 and 408) of the stationary device (plates 206 and 406) each include an arcuate shape extending around the center axis of the stationary device (see figure 4 for the apertures 412 and 408 of the plates 206 and 406, respectively, being arcuate in shape and extending around the center axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perr et al. (US 8720423) in view of Breed et al. (US 6899134).
In regards to claim 3, the Perr et al. reference does not disclose wherein the movable device is configured to move laterally from an opened position to a closed position.
However, the Breed et al. reference teaches a valve assembly wherein a movable plate (plate 44 or plate 16) is movable relative to a stationary plate (plate 42 or plate 14, respectively) in order to either align the apertures in the movable plate with the stationary plate to create a flow passage or to block apertures in the stationary plate with the movable plate to block the flow passage wherein the movable plate can move in a rotary motion relative to the stationary plate (plate 44 rotates relative to the stationary plate 42 as depicted in figure 4A and 4B) or the movable plate can move laterally relative to the stationary plate (plate 16 moves laterally relative to the stationary plate 14 as depicted in figure 1A) in order to control and/or regulate the outflow of fluid through the apertures in the movable plate and the stationary plate (see at least col. 2, lines 17-20).
The substitution of one known element (the valve assembly wherein the movable device is movable relative to the stationary device in a lateral motion as shown in Breed et al.) for another (the movable device is movable relative to the stationary device in a rotary motion as shown in Perr et al.) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the movable device being movable relative to the stationary device in a lateral motion shown in the Breed et al. reference would have yielded predictable results, namely, a manner in which to control and/or regulate the outflow of fluid through the apertures in the movable device and the stationary device of the Perr et al. reference.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perr et al. (US 8720423) in view of Bergmann (US 4674537).  
The Perr et al. reference does not expressly disclose wherein the movable device is configured to transfer a normal force of the fluid orthogonal to the stationary device.
However, the Bergmann reference teaches a valve assembly having a stationary device (plates 11 and 13 are held stationary; see at least col. 2, lines 46-49) and a movable device (plate 12) wherein the movable device is configured to transfer a normal force of the fluid orthogonal to the stationary device (it is considered that the angled surfaces of the movable plate 12 would permit the transfer of a normal force of the fluid orthogonal to the stationary plate 11) in order to provide reduction in resistance to flow when the valve assembly is shifted from a closed position to an open position (col. 1, lines 57-62).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the movable device of the Perr et al. reference to have tapered apertures as taught by the Bergmann reference which is configured to transfer a normal force of the fluid orthogonal to the stationary device in order to provide reduction in resistance to flow when the valve assembly is shifted from a closed position to an open position.



Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perr et al. (US 8720423) in view of Clasen et al. (US 7726338).  
In regards to claim 21, the Perr et al. reference does not disclose wherein the slider mechanism includes stop elements to prevent rotation of the movable device past at least one of the first position or second position.
However, the Clasen et al. reference teaches a valve assembly having a stationary device (3a, 3b) and a movable device (3c) wherein the movable device is rotatable relative to the stationary device and wherein a slider mechanism (5) is coupled to the movable device (via the stem 5a) wherein the slider mechanism includes stop elements (it is considered that the sides of the stem 5a constitute stop elements that interact with the ends of the slot 7 in order to limit the rotation of the movable device; col. 3, lines 24-34) in order to limit the rotation of the movable device relative to the stationary device between open and closed positions (col. 3, lines 24-34).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the slider mechanism of the Perr et al. reference to have stop elements as taught by the Clasen et al. reference in order to limit the rotation of the movable device relative to the stationary device between open and closed positions.
In regards to claim 22, the Perr et al. reference does not disclose wherein the slider mechanism includes stop elements to prevent rotation of the movable device past at least one of the first position or second position.
However, the Clasen et al. reference teaches a valve assembly having a stationary device (3a, 3b) and a movable device (3c) wherein the movable device is rotatable relative to the stationary device and wherein a slider mechanism (5) is coupled to the movable device (via the stem 5a) wherein the slider mechanism includes stop elements (it is considered that the sides of the stem 5a constitute stop elements that interact with the ends of the slot 7 in order to limit the rotation of the movable device; col. 3, lines 24-34) in order to limit the rotation of the movable device relative to the stationary device between open and closed positions (col. 3, lines 24-34).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the slider mechanism of the Perr et al. reference to have stop elements as taught by the Clasen et al. reference in order to limit the rotation of the movable device relative to the stationary device between open and closed positions.
In regards to claim 23, the Perr et al. reference does not disclose wherein the slider mechanism includes stop elements to prevent rotation of the movable device past at least one of the first position or second position.
However, the Clasen et al. reference teaches a valve assembly having a stationary device (3a, 3b) and a movable device (3c) wherein the movable device is rotatable relative to the stationary device and wherein a slider mechanism (5) is coupled to the movable device (via the stem 5a) wherein the slider mechanism includes stop elements (it is considered that the sides of the stem 5a constitute stop elements that interact with the ends of the slot 7 in order to limit the rotation of the movable device; col. 3, lines 24-34) in order to limit the rotation of the movable device relative to the stationary device between open and closed positions (col. 3, lines 24-34).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the slider mechanism of the Perr et al. reference to have stop elements as taught by the Clasen et al. reference in order to limit the rotation of the movable device relative to the stationary device between open and closed positions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753